Case o-Ly-flooy-reg Voc co-L Filed Od/2Z4lily Entered 0o/ei/iy Loi04i1/

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

pee eee ee eae eee XK

In Re: Chapter 11

Jaklin Mecanik, Case No. 819-71559-A736
Debtor, Application

we ne ete enn nen enn eee ne ne eee cen eeeeenene xX

Jaklin Mecanik, by her attorneys, Weinberg, Gross & Pergament LLP, as and for
her Application represents as follows:

1, On March 4, 2019 (the “Filing Date”), the Debtor filed a voluntary petition
for relief under Chapter 13 of the Bankruptcy Code and filed the bankruptcy without the assistance
of counsel.

2, The Chapter 13 Trustee filed a motion to dismiss the case.

3. Subsequently, Weinberg, Gross & Pergament LLP was contacted by the
Debtor and determined that the Debtor did not qualify for Chapter 13 as the amount of debt due and
owing on the first mortgage exceeded the amount which is permissible under Chapter 13.

4. On March 27, 2019, the Debtor applied for an Order converting her case
from Chapter 13 to Chapter 11. The motion was originally returnable on May 13, 2019 but was
adjourned by the Court due to a Court scheduling difficulty and the motion was granted on June 3,
2019.

5. The Debtor is a single mother who seeks to modify the first mortgage with
respect to the real property located at 57 Steamboat Road, Great Neck, New York.

6. The Debtor and her two (2) minor children reside in the home and the

Debtor’s elderly mother also resides with her.
Case o-1ly-floos-reg Voc co-L Filed Oo/4Zl/ly Entered Vo/4e2i/iy 150471 /

7. The Debtor encountered financial difficulties as an outgrowth of her divorce
and was unable to meet her obligations as the Debtor had also lost her prior business.

8. The Debtor has also suffered financial problems involving very close family
members and that has further worsened her financial situation.

5. The Debtor’s ex-husband has now recommenced making required payments
to her for maintenance and for child support and it is with those funds that the Debtor believes she is
capable of a loan modification.

10... The Debtor is also commencing a new career which will hopefully also
result in additional funds that can be used to meet the Debtor’s obligations.

11. | The Debtor requests that this Court grant her application to enroll in the loss
mitigation program and achieve the modification of her first mortgage.

12. The Debtor respectfully requests this Court grant her application and such
other and further relief as this Court deems just and proper.

13. No previous application for the relief sought herein has been made to this
or any other Court.

WHEREFORE, it is respectfully requested that this Honorable Court grant the
Debtor’s motion and such other and further relief as to this Court seems just and proper.

Dated: Garden City, New York
June 20, 2019

Weinberg, Gross & Pergament LLP

Attorneys for Debtor and Debtor-in-Possession
By: VV

Mare A. Pergament ~~

400 Garden City Plaza, Suite 403

Garden City, New York 11530

(516) 877-2424
